DETAILED ACTION
                                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Butcher (314-584-4080) on (5-13-2022)
The application has been amended as follows: 
A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising. filling at least a portion of the through-hole with a potting compound; initially heating the potting compound to set the potting compound within the through- hole; inserting a portion of a cartridge heater into the through-hole; wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound; ; and drilling a hole through the potting compound that is set within the through-hole.

A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising: filling at least a portion of the through-hole with a potting compound; initially heating the potting compound to set the potting compound within the through-hole; inserting a portion of a cartridge heater into the through-hole; wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound; curing the potting compound with the cartridge heater, wherein the curing comprises concentrating heat energy within an intermediate portion of a shaft of the cartridge heater, wherein the intermediate portion is between a proximal end and a distal end of the shaft, wherein the concentrating heat energy comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion; removing the portion of the cartridge heater from the through-hole after the curing; ; and further comprising drilling a hole through the potting compound that is set within the through-hole.

                                                           Allowable Subject Matter
Claims 1-4, 7-14, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, 7-14, and 17-22, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Ivy et al. (US-2017/0,312,943, hereinafter Ivy) as instantly claimed is that while the prior art of Ivy teaches  repairing a through-hole formed in a structure having at least one composite material doing so by filling at least a portion of the through-hole with a potting compound and inserting a portion of a cartridge heater into the through-hole; and curing the potting compound with the cartridge heater. However, Ivy does not show initially heating the potting compound to set the potting compound within the through- hole. Nor does Ivy show drilling a hole through the potting compound that is set within the through-hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khosravani et al. (US-2019/0,111,632) – teaches in the (Abstract) an apparatus and methods for injecting molten filler material into a hole. The method in accordance with one embodiment comprises: drilling a hole in a composite layer; heating filler material comprising an electrically conductive low-melting alloy to a molten state; inserting a nozzle having an internal channel system into the hole with a gap separating the nozzle and the hole; forcing molten filler material into, through and out of the internal channel system of the nozzle and into the gap; and retracting the nozzle from the hole
Ivy et al. (US-2017/0,312,944) – teaches the same as the above-mentioned Ivy et al. (US-2017/0,312,943). Where a method for heat curing of various materials, such as heat curable materials or more specifically potting compounds, which are disposed within cavities with limited access to these materials is provided. Ivy (944) is silent on the same details as Ivy (943).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715